                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff-Respondent,

v.                                                              No.   CV 19-298 WJ/GJF
                                                                      CR 17-1358 WJ
MICHAEL RAY SEPULVEDA,

       Defendant-Movant.

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       In accordance with 28 U.S.C. §§ 636(b)(1)(B), (b)(3) and Virginia Beach Federal Savings

& Loan Association v. Wood, 901 F.2d 849 (10th Cir. 1990), the Court referred Defendant

Sepulveda’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

in Federal Custody (“Motion”) [Cr Doc. 62; CV Doc. 2] to Magistrate Judge Gregory Fouratt to

conduct hearings and recommend an ultimate disposition. See Order of Reference, CV Doc. 3.

On August 7, 2019, Judge Fouratt filed his Proposed Findings and Recommended Disposition

(“PFRD”). CR Doc. 65; CV Doc. 12. The PFRD recommended that this Court deny Defendant’s

Motion and decline to issue a certificate of appealability.

       On August 30, 2019, Defendant objected to the PFRD. See Doc. 13. The Government

neither objected to the PFRD nor responded to Defendant’s objections. Having reviewed de novo

the portions of the PFRD to which Defendant objects, the Court now overrules the objections and

adopts the PFRD. Accordingly, the Court will deny Defendant’s Motion, dismiss this action with

prejudice, and deny Defendant a certificate of appealability.
  I.   BACKGROUND

       Judge Fouratt detailed the factual background of this case in his PFRD. CR Doc. 65 at 1-

11; CV Doc. 12 at 1-11. In sum, Defendant pleaded guilty to Enticement of a Minor in violation

of 18 U.S.C. § 2422(b) and Receipt of Child Pornography in violation of 18 U.S.C. § 2252A(a)(2).

The plea agreement contemplated a range of twenty to twenty-five years in prison, followed by a

lifetime of supervised released. As part of his obligations under the plea agreement, Defendant

agreed to waive all appeal rights, except for claims based on ineffective assistance of counsel.

After considering the PSR, the parties’ sentencing memoranda, and the parties’ arguments at the

sentencing hearing, this Court sentenced Defendant to twenty-five years imprisonment followed

by a lifetime of supervised release. During the litigation of this case, Defendant was represented

by three appointed attorneys: Dennis Candelaria, Mario Esparza, and John Granberg.

 II.   DEFENDANT’S OBJECTIONS

       Defendant begins his challenge to the PFRD by objecting to Judge Fouratt’s conclusion

that his ineffective assistance of counsel claim, grounded in a failure to investigate, related only to

Mr. Esparza. CV Doc. 13. at 3. While this ordinarily would be a cognizable objection worthy of

analysis, Defendant introduces two new theories—ones not advanced in his original Motion—as

to why his three appointed counsel were ineffective for failing to investigate. Specifically, he now

argues that “no competent attorney would have advised his client to plead guilty being fully aware

that New Mexico’s legal age of consent is sixteen years old—the age of the alleged victim in this

case.” Id. Moreover, Defendant asserts that he was the “victim of an attempted murder plot

orchestrated by the alleged victim—the sixteen-year-old because [Defendant] could no longer pay

the sixteen year old [sic] blackmail demands.” Id. at 6. Defendant submits that his first appointed

counsel (Assistant Federal Public Defender (“AFPD”) Dennis Candelaria) should have



                                                  2
investigated this alleged murder plot. While it is improper for a § 2255 movant to introduce at the

objection phase new theories that he did not raise in the original Motion, the Court will address

them nonetheless.

       Defendant also attacks Judge Fouratt’s decision to discount certain evidence that Defendant

referred to in his Motion. Defendant asserts that the self-titled “Exhibit A” appended to his Motion,

CR Doc. 62 at 29-30; CV Doc. 2 at 29-30, proves that AFPD Dennis Candelaria failed to conduct

an investigation. CV Doc. 13 at 5. Lastly, Defendant takes issue with the PFRD’s determination

that a letter docketed on June 2, 2017, CR Doc. 30, failed to establish that he had requested that

Mr. Esparza withdraw his guilty plea. CV Doc. 13 at 7.

III.   LEGAL STANDARD

   A. Standard for Objections to a Magistrate Judge’s Report

       Pursuant to 28 U.S.C. § 636(b)(1)(B) (2012), a district judge may designate a magistrate

judge to submit proposed findings of fact and recommendations for the disposition of any case

pending before the Court. Where a party timely objects to the magistrate judge’s proposed

disposition, this Court conducts a de novo review of all portions of the recommendation which

have been objected to and “may accept, reject, or modify, in whole or in part, the findings or

recommendations.” See id. § 636(b)(1)(C). De novo review requires the district judge to consider

relevant evidence of record and not merely to review the magistrate judge’s recommendation. In

re Griego, 64 F.3d 583-84 (10th Cir. 1995). “[A] party’s objections to the magistrate judge’s

[PFRD] must be both timely and specific to preserve an issue for de novo review by the district

court or for appellate review.” United States v. One Parcel of Real Prop., With Buildings,

Appurtenances, Improvements, & Contents, 73 F.3d 1057, 1060 (10th Cir. 1996).




                                                 3
   B. Standard for Ineffective Assistance

       The Sixth Amendment to the United States Constitution guarantees Defendant the right to

the effective assistance of counsel. Strickland v. Washington, 466 U.S. 668, 685-86 (1984). And

the same two-part standard, i.e., that counsel’s performance fell below an objective standard of

reasonableness and the defendant suffered prejudice as a result of the deficient performance,

applies equally to ineffective assistance claims arising out of the plea process. Hill v. Lockhart,

474 U.S. 52, 58 (1985).

       To establish the first prong, a defendant must overcome the presumption that counsel

“rendered adequate assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (quoting Strickland, 466

U.S. at 690). Overcoming this burden requires a defendant to establish that the “attorney’s

representation amounted to incompetence under ‘prevailing professional norms,’ not whether it

deviated from best practices or most common custom.” Harrington v. Richter, 562 U.S. 86, 105

(2011) (quoting Strickland, 466 U.S. at 690).

       In order to satisfy the “prejudice” requirement in the context of guilty pleas, the defendant

must show that there is a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial. Hill, 474 U.S. at 59. “[A] mere allegation

that [the defendant] would have insisted on trial but for his trial counsel’s errors, although

necessary, is ultimately insufficient to entitle him to relief.” United States v. Clingman, 288 F.3d

1183, 1186 (10th Cir. 2002) (quotations omitted).

       Similarly, defense counsel can offend the Sixth Amendment by failing to conduct a proper

investigation. See Wiggins v. Smith, 539 U.S. 510, 522 (2003). Under a “reasonableness in all the

circumstances” approach, defense counsel cannot ignore “pertinent avenues of investigation.”



                                                 4
Porter v. McCollum, 558 U.S. 30, 40 (2009). Nor can counsel ignore even a single, particularly

promising investigation lead. See Rompilla v. Beard, 545 U.S. 374, 383-84 (2005).

IV.      ANALYSIS

         At the outset, and for clarification, the Court feels obliged to discuss in more detail two of

Defendant’s “objections.” First, Defendant’s new failure to investigate theory that all three

appointed counsel were deficient because “no competent attorney would have advised his client to

plead guilty being fully aware that New Mexico’s legal age of consent is sixteen years old—the

age of the alleged victim in this case,” is entirely without merit. Doc. 13 at 3.1 To support this

new argument (first introduced in his Reply to the Government’s opposition to his § 2255 Motion),

Defendant directs the Court to statements made by the prosecutor at sentencing when discussing a

disparity between the PSR’s estimated sentencing guideline range and the Government’s own

estimate:

         The other, the other difference in where we came out from what Probation did was
         the offense conduct that they relied on, I believe they call it 1B, offense 1B. I did
         not calculate that, and the reason I did not calculate that is because I was not sure
         that it would qualify as an enticement crime because the minor had represented
         himself to be 16 years of age, and in New Mexico the age of consent is 16 years of
         age. Enticement requires that they would have engaged in unlawful sexual activity.
         It is not clear that that would have been the case had the 16-year-old consented, or
         the individual who represented himself to be 16 would have consented.

Sntc'g Tr., CR Doc. 50, 4:21-5:6.

         Defendant appears to fundamentally misunderstand that the PSR estimated a guideline

range based upon criminal conduct that related to all three alleged victims (V1, V2, and V3). See




1
 With respect to Defendant’s ineffective claim based on a failure to investigate mitigating evidence to present to the
sentencing judge, Defendant makes no objection to Judge Fouratt’s conclusion that he suffered no prejudice.
Consequently, Defendant has waived all arguments that relate to this theory. See One Parcel of Real Prop., With
Buildings, Appurtenances, Improvements, & Contents, 73 F.3d at 1060; see also Fottler v. United States, 73 F.3d
1064, 1065 (10th Cir. 1996) (the “[f]ailure of a [party] to object to a magistrate judge’s recommendations results in a
waiver of appellate review.).

                                                          5
CR Doc. 34 at 9-11. At sentencing, the Government merely explained that it did not consider in

its guideline estimate any conduct that related to one of the three alleged victims (V3) on the

Enticement charge because of issues with New Mexico’s age of consent. But no matter how

Defendant tries to argue it, one thing is certain: Defendant committed, was correctly charged with,

and pled guilty to two crimes (Enticement of a Minor and Receipt of Child Pornography) against

a fourteen-year-old boy (V1). Defendant has never contested that V1 was under the legal age of

consent in New Mexico. Consequently, Defendant’s fixation with the age of V3 is quite beside

the point.

         Next, Judge Fouratt correctly disregarded Defendant’s claim that AFPD Candelaria failed

to investigate a blackmailing and murder plot that Defendant alleges was perpetrated against him.

Specifically, Defendant alleges that, when he ended his relationship with a sixteen-year-old-boy,

the boy became upset and threatened to make false accusations against him (i.e., that Defendant

was in a sexual relationship with the boy’s fourteen-year-old brother) and threatened to get gang

members to kill Defendant. Mot. 2. This claim amounts to nothing more than a red herring. To

illustrate, the PSR’s statement of facts, which this Court adopted without objection and to which

Defendant has made no ineffective assistance claim against defense counsel for failing to object,

see Sntc'g Tr., 16:13-16, properly lays out the background of the case. It is true that Defendant

fled at a high rate of speed after being confronted and subsequently chased by two male relatives

of V3. PSR ¶¶ 20-25. However, these two male relatives sought out Defendant only after they

discovered that he had tried to have intercourse with V3 by representing himself to be a sixteen-

year-old girl. Id. ¶ 20. Nowhere does the PSR suggest that the male relatives sought out Defendant

because he attempted to “break up” with V3.




                                                6
       In addition, law enforcement learned about V1 (the fourteen-year-old victim who provides

the foundation for the plea agreement) and V2 (also under the age of sixteen) only after Facebook

disclosed Defendant’s private messages. Id. ¶ 24. The only connection that V1 and V2 have to

V3 is that the resulting car chase, which led to Defendant’s arrest and subsequent interview by the

FBI, alerted law enforcement to Defendant’s predatory behavior against minor males. These

events triggered the subsequent investigation that ultimately led to law enforcement’s discovery

of V1 and V2. Id. This sequence of events, which was set forth in the PSR and not objected to,

plainly refutes Defendant’s theory that he was blackmailed or coerced into admitting and later

pleading guilty to crimes associated with underage V1 and V2. Any attempt by Defendant to shift

the blame to V3 or to his relatives—or to any of Defendant’s three appointed counsel—is fruitless

as a matter of law. Defendant’s contrived narrative is designed to distort the facts and is rejected.

       Moreover, Defendant did not even properly assert an ineffective assistance claim on the

ground that AFPD Candelaria failed to investigate this “blackmail and/or murder plot” story.

Merely including a self-serving “fact” section in his Motion is not enough to make this argument

cognizable for review. Nor for that matter is merely objecting to Judge Fouratt’s decision not to

address this argument. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (although a pro

se litigant’s pleadings are to be construed liberally, “it is not the proper function of the district

court to assume the role of advocate for the pro se litigant.”). Accordingly, any allegation that

AFPD Candelaria (or the two other court appointed attorneys) was deficient for failing to

investigate this alleged murder plot is completely baseless and Judge Fouratt properly disregarded

such an absurd statement of “facts.”

        The Court can also make short work of Defendant’s remaining objections. Turning to

Defendant’s “Exhibit A,” this undocketed and unverified letter offers little in the way of supporting



                                                 7
a grant of habeas relief.2 Even assuming that Defendant did not write this letter at the same time

that he drafted his habeas petition, its substance fails to establish or allege that Defendant either

would have not pled guilty and gone to trial or that counsel committed an error that prejudiced

him. And it certainly does not establish ineffective assistance for failing to investigate Defendant’s

blackmail theory. See supra. Judge Fouratt rightfully discounted its relevance.

        The same can be said for the letter docketed on June 2, 2017, Doc. 30, in which Defendant

“respectfully request[ed] to withdraw [his] plea deal.” Doc. 30. Judge Fouratt determined that it

appeared that “Defendant had buyer’s remorse,” and that a “desire for a better deal would not have

been a “fair and just” reason under Fed. R. Crim. P. 11(d)(A)(2) to withdraw a guilty plea.” PFRD

n.11. So even assuming that Defendant is correct in his assertion that this letter proves that he

wanted to withdraw his guilty plea (in hopes of an “equitable plea deal” or to potentially proceed

to trial), he has failed to object to the PFRD’s ultimate conclusion on the issue: Defendant failed

to put forth a valid reason as to why he would have been allowed to withdraw his guilty plea.

Without asserting a valid reason, counsel cannot be deemed to have acted unreasonably for not

moving to withdraw the plea. More relevant, however, is that Defendant made no objection to

Judge’s Fouratt’s conclusion that Defendant suffered no prejudice anyway because he nowhere

alleged that he would have instead proceeded to trial.

        In sum, Defendant’s objections are entirely without merit. Defendant continuously shifted

positions throughout his briefing in hopes of finding a successfully argument. In the end, as

explained herein, none were.



2
  Defendant did send a letter that asked the Court to remove AFPD Candelaria, after which a new attorney was
appointed. Notably, that letter accused AFPD Candelaria of “pressuring Defendant into signing a draconian 25-plea
deal.” See Doc. 15. But this docketed letter is not mentioned in his Motion, Reply, or Objections. And even though
Defendant does not blame AFPD Candelaria for inducing him into entering the plea agreement, that claim would fail
in any event because Defendant pled guilty more than two months after this letter was filed. Furthermore, it was Mr.
Esparza and not AFPD Candelaria who represented Defendant when he pled guilty.

                                                         8
 V.    CONCLUSION

       IT IS ORDERED that the Court ADOPTS Magistrate Judge Fouratt’s Proposed Findings

and Recommended Disposition (CR Doc. 65; Civ Doc. 12) and DENIES Petitioner’s Motion (CR

Doc. 62; Civ. Doc. 2).

       IT IS FURTHER ORDERED that this action is DISMISSED with prejudice, a

Certificate of Appealability is DENIED under Rule 11 of the Rules Governing Section 2255

Proceedings, and Judgment will be entered.




                                             _____________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                               9
